Citation Nr: 0511560	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  96-38 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than January 21, 
1997, for the award of service connection and a 10 percent 
rating for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
April 1969.

In a June 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
denied entitlement to a compensable evaluation for bilateral 
defective hearing.  The veteran appealed this rating decision 
to the Board of Veterans' Appeals (Board), and the Board in 
April 2000 remanded the issue for further development.

In a February 2000 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent evaluation 
effective January 21, 1997.  The veteran thereafter perfected 
his appeal as to whether an effective date earlier than 
January 21, 1997, for the grant of service connection and 
award of a 10 percent rating for tinnitus was warranted.  
(The veteran's claim for an initial rating in excess of 10 
percent for tinnitus was denied by the Board in an April 2000 
decision.)

In January 2002 the Board issued a decision granting the 
veteran entitlement to a 10 percent evaluation for bilateral 
defective hearing, and denying his claim for an effective 
date earlier than January 21, 1997, for the grant of service 
connection for tinnitus.  The veteran appealed that decision, 
and in an order dated in March 2003, the United States Court 
of Appeals for Veterans Claims (Court) granted an unopposed 
motion for remand submitted by the Secretary of VA.  The 
Court's order vacated the Board's January 2002 decision to 
the extent that a rating in excess of 10 percent for 
bilateral defective hearing was denied, and to the extent 
that an effective date earlier than January 21, 1997, was not 
granted.  The case was thereafter returned to the Board which 
remanded to the RO in July 2003 in accordance with the 
Court's order.   The issues are again before the Board.  


FINDINGS OF FACT

1.  The veteran currently has no worse than a level II 
sensorineural hearing loss in the right ear, and a level III 
sensorineural hearing loss in the left ear.

2.  On January 21, 1997, during a hearing held at the RO, the 
veteran raised the issue of entitlement to service connection 
for tinnitus for the first time.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for bilateral defective hearing have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2004); 38 C.F.R. § 4.85, Diagnostic Code 
6103 (1998).

2.  The criteria for assignment of an effective date earlier 
than January 21, 1997 for the award of service connection and 
a 10 percent rating for tinnitus have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was service connected for bilateral hearing loss 
in a rating decision dated in January 1970.  Based on the 
findings of an audiological examination, the veteran's 
hearing loss was rated as non-compensably disabling.  

The veteran filed a claim for an increased rating for his 
hearing loss in April 1996.  After several denials based on 
the findings of audiological examinations, an increased 
rating of 10 percent was granted in a Board decision dated in 
January 2002.  This rating was based on an audiological 
examination given May 2001.  The May 2001 audiological 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
45
100
95
70
LEFT
35
45
105
100
71.25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.

The veteran first made a claim of service connection for 
tinnitus at a January 21, 1997 hearing at the RO.  Service 
connection was subsequently granted in a rating decision 
dated in February 2000, with an effective date of January 21, 
1997, the date on which the claim was first tendered at the 
hearing.  The veteran appealed, claiming that his tinnitus is 
a result of his service-connected bilateral hearing loss, and 
that the effective date should therefore be as of the 
effective date of his bilateral hearing loss:  April, 2, 
1969.  An earlier effective date was denied in the January 
2002 Board decision.  As noted above, the veteran appealed 
the Board's January 2002 decision to the Court.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
enacted on November 9, 2000, changing the standard for 
processing veterans' claims.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  In January 2003, the Board filed a motion to vacate 
the Board's January 2002 decision, and to remand, noting that 
VA had not fully complied with its responsibilities under the 
VCAA to notify the veteran of the information and evidence 
necessary to substantiate his claim, and that such notice 
must indicate which portion of any such information or 
evidence is to be provided by the veteran.  The Court granted 
VA's motion in an Order dated in March 2003, and remanded for 
readjudication.  

As noted above, the Board thereafter remanded these issues to 
the RO for compliance with the Court's remand order.  In 
addition to the requirement for adequate VCAA notification, 
the Board also included in its remand orders to contact the 
veteran and request he identify additional outstanding 
evidence, and to obtain those records and associate them with 
the claims file.  The Board also ordered the RO to afford the 
veteran with another audiological examination.  

As will be discussed below, the RO complied with the order to 
adequately notify the veteran regarding the VCAA.  The 
veteran was first contacted by correspondence dated in August 
2003.  In response, in September 2003, the RO received from 
the veteran several additional pieces of evidence, including 
a copy of a June 1984 letter from the veteran's private 
physician, D.K., M.D., which included a copy of an 
audiological examination also dated in June 1984; a statement 
from the veteran's father; and duplicate copies of portions 
of the veteran's service medical (SMR).

The veteran was afforded a VA audiological examination in 
February 2004.  That audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
35
50
100
100
71.25
LEFT
40
55
105
105
76.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.

In May 2004, the RO received a copy of the report of an 
audiological examination conducted by a private audiologist.  
That audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:





HERTZ

1000
2000
3000
4000
Average
RIGHT
35
40
90
90
63.75
LEFT
30
35
105
105
68.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

A.  Hearing loss

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. 4.85 et seq.  Amendments to those 
criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal of the denial of an 
increased rating.  See Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense Organs, 64 Fed. Reg. 
25,202 (1999) (codified as amended at 38 C.F.R. §§ 4.85, 
4.86, 4.87, 4.87a (2004)).  

In the context of the present case, the Board finds that the 
June 1999 amendments have not effected a substantive change 
in the way the veteran's disability is to be rated.  First, 
under 38 C.F.R. § 4.85 (evaluation of hearing impairment) 
both the old and the new criteria contemplate that hearing 
disability will be rated on the basis of controlled speech 
discrimination tests, together with the results of puretone 
audiometry tests.  See 38 C.F.R. § 4.85.  In addition, both 
sets of criteria call for the results of such tests to be 
applied to Table VI and Table VII, and, if applicable, Table 
VIa, as set out in the rating schedule.  Both old and new 
criteria allow for the assignment of a compensable rating 
when a claimant has certain combinations of speech 
discrimination scores and average puretone decibel loss.  The 
values by which the ratings are assigned pursuant to the 
Tables have not changed.  The Board also finds that the 
revisions to the language in 38 C.F.R. § 4.85 do not effect a 
change in the fundamental method by which the Tables are 
interpreted.  

Section 4.86 was changed in June 1999.   The Board notes that 
prior to June 1999, that section indicated only that the 
ratings derived from the rating schedule were intended to 
make proper allowance for improvement by hearing aids, and 
that examination to determine such improvement was therefore 
unnecessary.  The June 1999 change, as reflected in the 
current regulation, changed § 4.86, eliminating the hearing 
aid discussion, and addressing instead exceptional patterns 
of hearing loss, and offering the possibility of a higher 
evaluation when exceptional patterns of hearing loss are 
present.  38 C.F.R. § 4.86 (exceptional patterns are those 
where the puretone thresholds at each of the four evaluated 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone threshold at 1000 Hertz is 30 
decibels or less and the puretone threshold at 2000 Hertz is 
70 decibels or more).  

In sum, under the facts here presented, the Board is 
satisfied that the rating assigned for the veteran's 
bilateral defective hearing disability would be the same 
whether rated under the old or the new criteria.  Further, 
the Board finds that, since the evidence does not show 
exceptional patterns of hearing loss, a higher evaluation is 
not warranted under 38 C.F.R. § 4.86.  Id.  

In evaluating the veteran's hearing loss, the Board notes 
that ratings under both the old and new criteria are 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 
100 percent based on organic impairment of hearing acuity.  
As noted above, auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.

At the February 2004 VA examination, the right ear 
discrimination score was 94 percent, and the average puretone 
threshold was 71.25, yielding a numeric score of level II.  
The left ear discrimination score was 96 percent, and the 
average puretone threshold was 76.25, also yielding a numeric 
score of level II.  See Table VI, below.

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Entering Table VII (below) with the above results (better ear 
level of II; poorer ear level of II) shows that the level of 
the veteran's compensable hearing loss evaluation is zero 
percent, or non-compensable.  

Table VII
B
e
t
t
e
r 
E
a
r
XI
10
0
 
 
 
 
 
 
 
 
 
 

X
90
80
 
 
 
 
 
 
 
 
 

IX
80
70
60
 
 
 
 
 
 
 
 

VII
I
70
60
50
50
 
 
 
 
 
 
 

VII
60
60
50
40
40
 
 
 
 
 
 

VI
50
50
40
40
30
30
 
 
 
 
 

V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The veteran's most recent audiological examination, provided 
by a private audiologist and dated in May 2004, provided 
similar results.  The right ear discrimination score was 96 
percent, and the average puretone threshold was 63.75, 
yielding a numeric score of level II.  The left ear 
discrimination score was 84 percent, and the average puretone 
threshold was 68.75, yielding a numeric score of level III.  
These results also show that the level of the veteran's 
compensable hearing loss evaluation is zero percent, or non-
compensable.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical application of numeric scores assigned to 
audiometric examination results, which are then applied to 
the tables found in the rating schedule, the benefit-of-the-
doubt standard is not applicable in determining this issue.  
In short, the numbers are determinative, and the concept of 
equipoise is not for application here.  

Accordingly, entitlement to an increased rating for bilateral 
hearing loss is not warranted.

B.  Tinnitus

The law governing the assignment of an effective date for an 
award of service connection and disability compensation is 
contained in 38 U.S.C.A. § 5110, which provides, inter alia:  
"the effective date of an award based on. . .a claim for 
increase[] of compensation. . .shall not be earlier than the 
date of receipt of application therefor."   38 U.S.C.A. § 
5110(a).  Further, "[t]he effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (emphasis 
added).  See also 38 C.F.R. § 3.400 (2004) (to the same 
effect).  

Through application of the law and regulations described 
above, the RO set January 21, 1997, as the effective date for 
the award of service connection and award of disability 
compensation for the veteran's service-connected tinnitus.  
This was done because the veteran did not file a claim for 
service connection for tinnitus within one year of his 
release from service, and did not file a claim until January 
21, 1997, when an informal claim was made at a hearing.  

The Board notes that a review of the record fails to show 
that any claim for service connection for tinnitus was 
submitted any earlier than the January 21, 1997 hearing.  
Further, the Board notes from the transcript of that hearing 
that the veteran's representative was asked by the hearing 
officer "Did you file a claim for tinnitus?"  To this the 
veteran's representative responded "Yes sir, just today. . 
.I got a [VA Form] 4138 wrote [sic] out that will be handed 
in later on."  

Under some (but not these) circumstances, the date of VA 
outpatient or hospital examination, or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(1) (2004).  This may be done only so long as a 
formal claim for compensation has previously been allowed, or 
a formal claim for compensation was disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b).  In the veteran's case, he may 
very well have mentioned tinnitus when seen for evaluation of 
his hearing loss at times before the 1997 hearing, but any 
such record of tinnitus may not be construed as a claim 
because a formal claim for service connection for tinnitus 
was never previously considered.  Id.

Subsequent to the 1997 claim, the veteran submitted 
statements from various individuals attesting to his long-
standing problems with tinnitus.  He has also provided his 
own testimony and argument that he has had tinnitus since his 
active military service.  Although the veteran obviously had 
problems with hearing loss during service, and while evidence 
has been presented to indicate that he also had problems with 
tinnitus since service, the Board is constrained by the law 
and regulations described above governing the establishment 
of effective dates for the award of compensation.  Service 
connection has been granted for tinnitus, a recognition that 
the problem he experiences either began during service or was 
caused by service-connected disability.  However, even if 
medical evidence and a retrospective review of the veteran's 
records show affirmatively that he has had tinnitus since he 
was in military service, for the reasons already enunciated, 
the law simply does not allow disability compensation to be 
made effective any sooner than receipt of the veteran's 
informal claim on January 21, 1997.

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003 and April 2004.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand again to the RO.  Nothing 
about the evidence or any response to the notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  

Specifically regarding VA's duty to notify, the several 
notifications to the veteran specifically apprised him of 
what the evidence must show to establish entitlement to an 
increased rating for hearing loss and an earlier effective 
date for service connection for tinnitus, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence and/or information VA was responsible 
for obtaining, what evidence and/or information the veteran 
was responsible for obtaining, what other information VA 
would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  See 
Quartuccio, supra.  Additionally, the RO informed the veteran 
of the results of its rating decisions, and the procedural 
steps necessary to appeal.  The veteran was also specifically 
asked to provide any additional evidence which would help 
substantiate his claims.  See 38 C.F.R. § 3.159(b)(1).  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the VA and private 
treatment records discussed above.  Also as noted above, the 
veteran was afforded hearings and several VA medical and 
audiological examinations in connection with these claims.  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.

An earlier effective date for the grant of service connection 
and assignment of a 10 percent disability rating for tinnitus 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


